Kirkpatriok 0. J.
The mere delivery of the writ to the ■constable gives him ru> right to maintain trover. He must make an inventory, and then, only, is he considered as taking possession of the goods of the defendant, and if they are not .actually taken away by the constable they are considered as bailed to the defendant for safe keeping.
Ford J.
I hold that the officer must shew either an actual or constructive possession to enable him to maintain trover. A constructive possession might arise from the defendant’s delivering to the constable an inventory of his goods, or, possibly, from the constable’s being ready to take possession, and being prevented by force.
Rossell J. concurred in the opinions delivered.
Kirkpatrick C. J. Let the judgment be reversed.
J. S. Hoisted, attorney for plaintiff in certiorari.